Name: 95/441/EC: Council Decision of 13 July 1995 on the conclusion of the Agreement between the European Community and Mongolia on trade in textile products
 Type: Decision
 Subject Matter: international trade;  trade;  European construction;  leather and textile industries;  tariff policy;  Asia and Oceania
 Date Published: 1995-10-31

 Avis juridique important|31995D044195/441/EC: Council Decision of 13 July 1995 on the conclusion of the Agreement between the European Community and Mongolia on trade in textile products Official Journal L 261 , 31/10/1995 P. 0004 - 0064COUNCIL DECISION of 13 July 1995 on the conclusion of the Agreement between the European Community and Mongolia on trade in textile products (95/441/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the Community an Agreement on trade in textile products with Mongolia;Whereas that Agreement should be approved,HAS DECIDED AS FOLLOWS:Article 1The Agreement between the European Community and Mongolia on trade in textile products is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorized to designate the person empowered to sign the Agreement on behalf of the European Community.The President of the Council shall give the notification provided for in Article 20 of the Agreement on behalf of the European Community.Done at Luxembourg, 13 June 1995.For the CouncilThe PresidentF. FILLON